Exhibit 10.1

AMENDMENT NO. 3 TO RECEIVABLES SALE AGREEMENT

THIS AMENDMENT NO. 3 TO RECEIVABLES SALE AGREEMENT (the “Amendment”), dated as
of July 9, 2009, is entered into among Arch Chemicals, Inc. (“Chemicals”), Arch
Treatment Technologies, Inc. (“Treatment”), Arch Wood Protection, Inc. (“Wood”),
Arch Personal Care Products, L.P. (“Personal Care,” together with Chemicals,
Treatment, and Wood collectively referred to herein as the “Originators” and
each individually as an “Originator”) and Arch Chemicals Receivables Corp. (the
“Buyer”);

Reference is hereby made to that certain Receivables Sale Agreement, dated as of
June 27, 2005, as amended among the Originators and the Buyer (the “Receivables
Sale Agreement”). Terms used herein and not otherwise defined herein which are
defined in the Receivables Sale Agreement or the other Transaction Documents (as
defined in the Purchase Agreement) shall have the same meaning herein as defined
therein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree that the
Receivables Sale Agreement shall be and is hereby amended as follows:

Section 1. The first sentence of the defined term “Receivable” appearing in
Exhibit I of the Receivables Sale Agreement is hereby amended in its entirety
and as so amended shall read as follows:

Receivable: All indebtedness and other obligations owed by any Obligor in the
United States or Canada to any Originator (at the times it arises, and before
giving effect to any transfer or conveyance under the Agreement) or Buyer (after
giving effect to the transfers under the Agreement) or in which any Originator
or Buyer has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by any Originator and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto.

Section 2. The defined term, “Excluded Receivable”, appearing in Exhibit I of
the Receivables Sale Agreement is hereby deleted in its entirety.

Section 3. This Amendment shall become effective on the date the Administrator
has received counterparts hereof executed by the Buyer and the Originators and
consented to be the Administrator.

Section 4. In order to induce Buyer to enter into this Amendment, each of the
remaining Originators hereby represents and warrants to Buyer (and Administrator
as its assignee), that (a) the Termination Date has not occurred under the
Receivables Sale Agreement; (b) the representations and warranties of such
Originator set forth in Article II of the Receivables Sale Agreement are true
and correct on and as of the date such Receivable came into existence as



--------------------------------------------------------------------------------

though made on and as of such date; and (c) no event has occurred and is
continuing that will constitute a Termination Event or an Unmatured Termination
Event.

Section 5. Except as expressly amended above, the Receivables Sale Agreement
remains unaltered and in full force and effect and is hereby ratified and
confirmed.

Section 6. This Amendment shall become effective when it shall have been
executed and delivered by each of the parties hereto and thereafter shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns.

Section 7. Originators agree to pay all reasonable costs and expenses incurred
by Buyer and Administrator (as Buyer’s assignee) in connection with the
preparation, execution, delivery, administration and enforcement of, or any
breach of this Amendment, including without limitation the reasonable fees and
expenses of counsel.

Section 8. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW)).

Section 9. This Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.

Section 10. This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the law of
the State of New York.

[SIGNATURE PAGES TO FOLLOW]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

ARCH CHEMICALS, INC. By:   /s/ W. Paul Bush

Name:

Title:

 

W. Paul Bush

Vice President & Treasurer

ARCH TREATMENT TECHNOLOGIES, INC. By:   /s/ W. Paul Bush

Name:

Title:

 

W. Paul Bush

Vice President & Treasurer

ARCH WOOD PROTECTION, INC. By:   /s/ W. Paul Bush

Name:

Title:

 

W. Paul Bush

Treasurer

ARCH PERSONAL CARE PRODUCTS, L.P. By:   ARCH PCI, INC., as General Partner By:  
/s/ W. Paul Bush

Name:

Title:

 

W. Paul Bush

Treasurer

ARCH CHEMICALS RECEIVABLES CORP. By:   /s/ W. Paul Bush

Name:

Title:

 

W. Paul Bush

Vice President & Treasurer

 

-3-



--------------------------------------------------------------------------------

By its signature below, the undersigned hereby consents to the foregoing
Amendment:

 

SUNTRUST ROBINSON HUMPHREY, as Administrator By:   /s/ Joseph R. Franke

Name:

Title:

 

Joseph R. Franke

Director

 

-4-